SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court be AFFIRMED.
Defendant Diana M. Bryant appeals from an October 6, 2004 judgment of the United States District Court for the Northern District of New York (Mordue, /.), convicting Bryant of five counts of bank fraud, see 18 U.S.C. § 1344. Bryant was sentenced to five-months’ imprisonment to be followed by five years of supervised release, and was ordered to pay restitution in the amount of $39,000. We assume familiarity with the facts, procedural history, and issues on appeal.
There was sufficient evidence of fraudulent intent to sustain the jury’s verdict. See, e.g., United States v. Geibel, 369 F.3d 682, 689 (2d Cir.2004) (sufficiency challenge fails if “the evidence, when viewed in its totality and in the light most favorable to the government, would permit any rational jury to find the essential elements of the crime beyond a reasonable doubt”).
The judgment of the district court is AFFIRMED.